DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on December 2, 2021 was received. Claims 1 and 12 were amended. No claim was canceled. Claim 13 was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued September 28, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US6475557). 
	Regarding claim 1, Mori teaches a method of forming a thin film varying thickness on a substrate using a mask (abstract, column 1 lines 15-20 column 8 lines 15-20) (a method of fabricating a thin film with a varying thickness). Mori teaches to cover the substrate1 by a mask 4 with an aperture 4a, wherein the mask 4 is rotated with respect to the substrate at a time of depositing the material on the substrate from the mask side within a deposition chamber (column 3 lines 14-21, see figure 4). The mask 4 reads on the limitation of a shadow mask as it has an aperture and it’s placed 

    PNG
    media_image1.png
    750
    513
    media_image1.png
    Greyscale

In re Robentson, 49 USPQ2d 1949(1999). 
	Regarding claim 7, Mori teaches the shadow mask includes a plurality of concentric portions about the central point, and each of the accurate portions of the opening occupies a respective one of the concentric portions by an occupied ratio (see the annotated figure 4a above, similar to the first zones on the substrate 1). 
	Regarding claim 8, Mori teaches the occupied ratios of the arcuate portions, from outer to inner are gradually varied, since Mori teaches the material is deposited at a constant thickness of deposition per unit time, so by depositing through the masks, the thickness of the film depending on the angle θ on the substrate and ᶲ on the aperture In re Robentson, 49 USPQ2d 1949(1999).
	Regarding claim 12, Mori teaches the opening has a geometric shape symmetrical to the radial line (see the annotated figure 4a above).
	Regarding claim 13, Mori teaches each acute portion from the outer to inner are varied along the radial line (see the annotated figure 4a above). Since the relationship of the occupied ratio is not defined (ratio is the quantities relation between two amounts showing the number of times over value contains or is contained within the other), the occupied ratio is considered as the occupied portion in the concentric portion, thus, it is . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US6475557) as applied to claims 1, 7-8 and 12-13 above. 
	Regarding claim 4, Mori teaches the substrate 1 covered the whole surface of the carrier plate and the first lien of the substrate is in line with the radial line in the axial direction (see annotated figure 4 above and figure 14). However, Mori does not teach the plurality of the substrates. However, it is well settled that making separable or duplication of parts would be obvious to one of ordinary skill in the art unless a new and unexpected result is produced (See MPEP 2144.04, IV and V). In this case, Mori teaches the big piece of substrate is placed on the carrier plate to cover the whole carrier plate, thus it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to separate the substrate in to multiple small substrates, which are arranged on the carrier plate to be displaced from each other in a circumferential direction about the rotation axis.

	Regarding claim 6, Mori teaches the mask has an aperture (see annotated figure 4 above). However, Mori does not teach two openings and two substrates. However, it is well settled that making separable or duplication of parts would be obvious to one of ordinary skill in the art unless a new and unexpected result is produced (See MPEP 2144.04, IV and V). In this case, Mori teaches one aperture and one substrate, thus it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to separate or duplicate the aperture in to two apertures spaced apart from each other along the radial line the arcuate portion of the two apertures being displaced from each other along the radial line, and separate or duplicate the substrate into two substrates. 



Allowable Subject Matter
Claims 2-3 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2-3, the closest prior art on the record Mori (US6475557) teaches the a drive axle extending along the rotation axis to permit the carrier plate to be mounted on and to rotate with the drive axle (column 7 lines 1-25), however, Mori does not teach or disclose the bearing unit of the shadow mask or the specifics of the bearing unit in the context of claims 2-3.
	Regarding claim 9-10, the closest prior art on the record Mori (US6475557) teaches the occupied rations of the accurate portions, from outer to inner, are gradually varied (see figure 4) but does not teach they are stepwise varied or periodically varied in the context of claims 9-10
	Regarding claim 11, the closest prior art on the record Mori (US6475557) does not teach the substrate being rearranged on the carrier after the steps in claim 1 to permit the second line (transverse to the first line) to be in line with the radial line in the axial direction in the context of claim 11. 

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Mori does not teach the variation of predetermined exposure time to achieve varying thickness along the first line as Mori’s opening has different configuration as the claimed invention. 

	In response to Applicants arguments, please considered the following comments:
As discussed above, it is the position of the examiner that property of “a first thin film with a varying thickness along the first line corresponding to variation of the predetermined exposure times”, is inherent, given that the method of thin film deposition (including the mask with the aperture and substrate arrangements) disclosed by Mori and the present application are the same. Applicant argues the configurations of the openings of the claimed inventions and Mori are different, thus, the result of the thickness will be different. However, the configuration of the opening is not claimed in claim 1, and Mori teaches all the method step and physical features of claim 1, therefore, the property of varying thickness along the first line is inherent from these claimed limitations. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the configurations of the opening) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner disagree that Mori teaches the thickness along the first line is the same, as Mori does not include such conclusion. In addition, Mori teaches the variation of the thickness at least occurs in the angular or rotational . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717